DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 13 [Remarks: pg. 8, 2nd para. - pg. 9, 2nd para.] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-6, 8-9, 13-14, & 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20180255207), in view of Yoshida (US 20190052853), and further in view of Kabe et al. (US 20150356933).
As to claim 1, Sato teaches a display device (display apparatus 100) [abstract & fig. 1 & para. 43] comprising: 
a display (display unit 104) [fig. 1 & para. 59]; and 
at least one memory and at least one processor (cpu 105 utilized with storage unit for controlling display apparatus 100) [fig. 1 & para. 60],  
the at least one processor executing instructions to:
	obtain an image (input image data) [fig. 1 & para. 44-45], and
	perform control such that a pixel having a brightness gradation value (gradation characteristic corresponding to pixel having brightness gradation value) [fig. 8 & para. 47-49, 97, & 101-102] that is included within a setting range [figs. 3-6b & 8 & para. 97 & 101], which is a range of brightness gradation values and which is a range set to include at least a certain number of pixels in a target frame of the image [figs. 3-6b & 8 & para. 59, 97, & 101], is displayed in the display in a display appearance different from that of a pixel having a brightness gradation value that is not included within the setting range in the target frame (color conversion of brightness gradation values) [figs. 3-6b & 8, para. 83, 59, 7, 88-89, 97, & 101-102], and 
wherein the certain number is a predetermined number of a total number of pixels in the target frame (displaying of an image) [para. 88-89], and is a number that is same among frames of the image (when displaying an image comprising a static frame) [para. 88-89 & 99].
Sato does not explicitly teach obtaining an image of one frame of a moving image.
Yoshida teaches the concept of a display device [abstract & fig. 1] that utilizes at least one processor [fig. 1] to obtain an image of one frame of a moving image [para. 26, 36, & 64], and 
wherein the at least one processor determines a setting range for each frame of the moving image [para. 26, 36, & 64].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the display device of Sato, such that the processor obtains an image of one frame of a moving image, as taught by Yoshida, to improve image quality by reducing noise while maintaining luminance, as taught by Yoshida [para. 7-9].
Thus, Sato as modified by Yoshida teaches wherein the at least one processor determines the setting range [Sato: figs. 3-6b & 8 & para. 97 & 101] for each frame of the moving image [Yoshida: para. 26, 36, & 64].
Sato as modified by Yoshida does not explicitly teach wherein the certain number is a predetermined percentage of a total number of pixels in the target frame.
Kabe teaches the concept of a display device [abstract], wherein a certain number is a predetermined percentage of a total number of pixels in a target frame [para .70-71, 77, & 84-85].
Because Sato, Yoshida, and Kabe are in the same field of endeavor, i.e., signal processing for a display device, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the predetermined number of the certain number of the display device of Sato as modified by Yoshida, with a predetermined percentage, as taught by Kabe, for the purposes of achieving the predictable result of specifying a number of pixels of a total number of pixels in a frame.
As to claim 3, Sato as modified by Yoshida and Kabe teaches the display device according to claim 1, wherein the at least one processor 1) obtains brightness information of the target frame [Sato: fig. 1 & para. 52-57]; and 2) based the brightness information, determines the setting range so that a number of pixels having brightness gradation values included within the setting range is at least the certain number in the target frame [Sato: figs. 1 & 8 & para. 52-57 & 97-103].
As to claim 4, Sato as modified by Yoshida and Kabe teaches the display device according to claim 1, wherein 
the brightness information of the target frame includes distribution information indicating a number of pixels for each of brightness gradation values in the target frame (predetermined number of pixels corresponding to range) [Sato: para. 88-89], and 
the at least one processor determines the setting range, based on the distribution information (number of color conversion ranges) [Sato: para. 101-103].
As to claim 5, Sato as modified by Yoshida and Kabe teaches the display device according to claim 1, wherein the at least one processor 1) obtains brightness information of the target frame of the image [Sato: fig. 1 & para. 52-57], and 2) based on the brightness information, determines the setting range, which is the range of brightness gradation values and which is a range having a width greater than or equal to a predetermined width [Sato: fig. 8 & para. 87-88, 101, & 97].
As to claim 6, Sato as modified by Yoshida and Kabe teaches the display device according to claim 1, wherein 
the brightness information of the target frame includes information of a maximum brightness gradation value in the target frame (maximum value) [Sato: para. 101-103], and 
the at least one processor determines an upper limit value of the setting range to a value that is greater than or equal to the maximum brightness gradation value [Sato: para. 100-102 & 82].
As to claim 8, Sato as modified by Yoshida and Kabe teaches the display device according to claim 1, wherein the at least one processor displays, in the display, the pixel having a brightness gradation value that is included within the setting range in the target frame in a chromatic color [Sato: fig. 8 & para. 102-103], and displays the pixel having a brightness gradation value that is not included within the setting range in an achromatic color [Sato: figs. 3, 4a-6b & 8 & para. 102].
As to claim 9, Sato as modified by Yoshida and Kabe teaches the display device according to claim 8, wherein the at least one processor displays the pixel having a brightness gradation value that is included within the setting range in the target frame, in the display, in a chromatic color in accordance with the brightness gradation value [Sato: fig. 8].
As to claim 13, Sato teaches a control method of a display device (display apparatus 100) [abstract & fig. 1 & para. 43] including a display (display unit 104) [fig. 1 & para. 59], the method comprising: 
an image obtaining step of obtaining an image (input image data) [fig. 1 & para. 44-45]; and 
a display step of displaying in the display a pixel having a brightness gradation value (gradation characteristic corresponding to pixel having brightness gradation value) [fig. 8 & para. 47-49, 97, & 101-102] that is included within a setting range [figs. 3-6b & 8 & para. 97 & 101], which is a range of brightness gradation values and which is a range set to include at least a certain number of pixels in a target frame of the image [figs. 3-6b & 8 & para. 59, 97, & 101] in a display appearance different from that of a pixel having a brightness gradation value that is not included within the setting range in the target frame (color conversion of brightness gradation values) [figs. 3-6b & 8, para. 83, 59, 7, 88-89, 97, & 101-102], and 
wherein the certain number is a predetermined number of a total number of pixels in the target frame (displaying of an image) [para. 88-89], and is a number that is same among frames of the image (when displaying an image comprising a static frame) [para. 88-89 & 99].
Sato does not explicitly teach obtaining an image of one frame of a moving image.
Yoshida teaches the concept of a display device [abstract & fig. 1] that utilizes at least one processor [fig. 1] to obtain an image of one frame of a moving image [para. 26, 36, & 64], and 
wherein the at least one processor determines a setting range for each frame of the moving image [para. 26, 36, & 64].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the control method of the display device of Sato, such that the method further obtains an image of one frame of a moving image, as taught by Yoshida, to improve image quality by reducing noise while maintaining luminance, as taught by Yoshida [para. 7-9].
Thus, Sato as modified by Yoshida teaches determining the setting range [Sato: figs. 3-6b & 8 & para. 97 & 101] for each frame of the moving image [Yoshida: para. 26, 36, & 64].
Sato as modified by Yoshida does not explicitly teach wherein the certain number is a predetermined percentage of a total number of pixels in the target frame.
Kabe teaches the concept of a control method for a display device [abstract], wherein a certain number is a predetermined percentage of a total number of pixels in a target frame [para .70-71, 77, & 84-85].
Because Sato, Yoshida, and Kabe are in the same field of endeavor, i.e., signal processing for a display device, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the predetermined number of the certain number of the control method for the display device of Sato as modified by Yoshida, with a predetermined percentage, as taught by Kabe, for the purposes of achieving the predictable result of specifying a number of pixels of a total number of pixels in a frame.
As to claim 14, Sato teaches a control method according to claim 13 ,further comprising:
an information obtaining step 1) of obtaining brightness information of the target frame of the image [Sato: fig. 1 & para. 52-57], and based on the brightness information, determining the setting range, which is the range of brightness gradation values and which is a range having a width greater than or equal to a predetermined width [Sato: fig. 8 & para. 87-88, 101, & 97].
As to claim 16, Sato as modified by Yoshida and Kabe teaches a computer-readable non-transitory storage medium storing therein a program for causing a computer to execute the steps of the control method according to claim 13 [Sato: para. 60 & 109].
As to claim 17, Sato as modified by Yoshida and Kabe teaches a computer-readable non-transitory storage medium storing therein a program for causing a computer to execute the steps of the control method according to claim 14 [Sato: para. 60 & 109]. 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Yoshida, Kabe, and further in view of Gordin et al. (US 9786251).
As to claim 10, Sato as modified by Yoshida and Kabe teaches the display device according to claim 1 (see above).
Sato as modified by Yoshida and Kabe does not explicitly teach wherein the at least one processor displays in a predetermined pattern, in the display, a region constituted of pixels having a brightness gradation value that is included within the setting range in the target frame.
Gordin teaches the concept of a display device [abstract & figs. 1 & 3], wherein the at least one processor [figs. 1, 3, & 11] displays in a predetermined pattern, in a display [fig. 3 & col. 7 lines 42-67], a region constituted of pixels having a brightness gradation value that is included within the setting range in the target frame (slider position 2004) [figs. 3 & 6-7 & col. 8 line 28 - col. 9 line 38].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify display control unit of the display device of Sato as modified by Yoshida and Kabe, such that the at least one processor displays in a predetermined pattern, in the display, a region constituted of pixels having a brightness gradation value that is included within the setting range in the target frame, as taught by Gordin, to improve usability by allowing for flexibly adjusting  the color coding, as taught by Gordin [col. 9 lines 15-18].
As to claim 11, Sato as modified by Yoshida, Kabe, and Gordin teaches the display device according to claim 10, wherein the predetermined pattern is a stripe pattern or a pattern in which a plurality of graphics are arranged [Gordin: figs. 3 & 6-7 & col. 8 line 28 - col. 9 line 38].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694